Name: Commission Regulation (EEC) No 2936/88 of 23 September 1988 enabling Member States to authorize preventive withdrawals of apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/42 Official Journal of the European Communities 24. 9 . 88 COMMISSION REGULATION (EEC) No 2936/88 of 23 September 1988 enabling Member States to authorize preventive withdrawals of apples Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Member States may authorize producer organizations established on their territory to undertake preventive withdrawals of apples during the 1988/89 marketing year. Article 2 1 . Preventive withdrawals may not relate to more than 357 200 tonnes distributed by Member States in the following manner : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 1596/79 of 26 July 1979 on preventive withdrawals of apples and pears (3), as last amended by Regulation (EEC) No 2935/88 (+), lays down the circumstances under which preventive withdrawals may be authorized ; Whereas, for the 1988/89 marketing year, apple production is estimated at 7093 000 tonnes ; whereas expected surpluses in relation to production of 6 200 000 tonnes amount to 89 300 tonnes ; whereas preventive withdrawals may relate to no more than 40 % of this quantity, that is, 357 200 tonnes ; Whereas this quantity should be distributed among the various Member States in proportion to the surpluses anticipated in each one of them in respect of varieties subject to withdrawals ; Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom 12 300 tonnes 850 tonnes 25 700 tonnes 21 200 tonnes 134 600 tonnes 750 tonnes 142 000 tonnes 100 tonnes 11 700 tonnes 8 000 tonnes 2. Preventive withdrawals may relate only to apples of class II of the varieties referred to in the Annex. Whereas the prices communicated in accordance with the provisions of the first subparagraph of Article 17 (!) of Regulation (EEC) No 1035/72 have stood on several representative markets of the Community below the basic price ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 198 , 26. 7 . 1988 , p. 1 . 0 OJ No L 189, 27. 7. 1979, p. 47. (*) See page 41 of this Official Journal . 24. 9 . 88 Official Journal of the European Communities No L 264/43 ANNEX List of varieties of apples which may be the subject of preventive withdrawals Golden Delicious Imperatore Red Delicious and mutations Stark Delicious Starkcrimson Black Stayman Staymanred Stayman Winesap Richared Macintosh Red Belle de Boskoop Delicious Pilafa Granny Smith Bramley's Seedling Ingrid Marie Glocken Apfel.